Title: To John Adams from John Murray Forbes, 25 April 1801
From: Forbes, John Murray
To: Adams, John



Sir
New York 25th. April 1801.

On my return to this Country permit me to take the earliest opportunity to express to you the warm sense of grateful obligation which I feel for your attention to my Wishes & those of my friends, in the nomination of me to the Commercial Agency of the U. S. at Havre de Grace in France—This place promises to an American House even greater Commercial advantages than that of Bordeaux which I had, at first, Solicited. I shall accept it with pleasure & in the humble hope that I shall never want an intention to do the duties which may be incumbent on me in every situation—I beg leave to offer to you & Mrs. Adams the assurances of my most perfect Respect and my most earnest prayer that ye may long, very long live in the enjoyment of perfect health & of every earthly blessing. As soon as my business will permit, I hope to have the honor, to pay my respects to you in person—I have the honor to be, Sir, / with the highest Consideration, Your very obedient & humble Servant,

John M. Forbes